Citation Nr: 0716316	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946, and died in August 2004.  The appellant is the 
veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
appellant testified at a personal hearing at the RO in July 
2005.  The case is now before the Board for appellate 
consideration.

The Board notes that the October 2004 rating decision also 
denied entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  However, the 
appellant, in her December 2004 notice of disagreement (NOD), 
did not express disagreement as to that denial.  The 
substantive appeal which she submitted in February 2005 also 
did not refer to the section-1318 issue, and therefore that 
document cannot be considered aa an NOD with regard to that 
issue.  As a consequence, the issue is not before the Board 
for appellate review.  Moreover, the Board notes that the 
appellant's representative proffered no argument concerning 
this issue, and that there does not appear to be any legal 
basis for its consideration, since the veteran was not in 
receipt of 100 percent disability compensation for the 10-
year period preceding his death.  See 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).





FINDINGS OF FACT

1.  At the time of his death, the veteran had been service-
connected for a bilateral hearing loss (assigned an 80 
percent disability evaluation) and for tinnitus (assigned a 
10 percent disability evaluation).  His combined service-
connected disability evaluation was 80 percent.

2.  The initial death certificate, registered in August 2004, 
noted that the cause of death was metastatic hepatoma; a 
significant contributory condition was fractured ribs and 
lumbar spine.  His death was noted to be accidental.

3.  A second death certificate, registered in June 2005, 
listed the cause of death as pulmonary embolism due to 
fractured ribs and lumbar spine as a result of metastatic 
hepatoma.  Traumatic hearing loss was listed as a condition 
contributing to, but not resulting in, the underlying cause 
of death.

4.  The veteran's liver cancer was not present in service, 
did not manifest until many years after his separation from 
service, and was not etiologically related to the service-
connected hearing loss and tinnitus, on either a causation or 
aggravation basis.

5.  The veteran's service-connected hearing loss and tinnitus 
did not cause or combine in any way to accelerate his death, 
nor did they render him materially less able of resisting the 
disease process which caused his death.





CONCLUSIONS OF LAW

1.  Liver cancer, noted as metastatic hepatoma, was not 
incurred in or aggravated by service and was not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2006), 71 Fed. Reg. 52,744 (Sept. 7, 2006).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed to be 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In a September 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  She was 
told what evidence was needed to substantiate her claim, to 
include what evidence and information VA would obtain in her 
behalf and what information and evidence she could submit.  
She was told to submit any evidence relevant to her claim.

The Board finds that the content of the September 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the December 2004 SOC and September 2005 SSOC were issued, 
each of which provided the appellant with an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notices has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  There were detailed notice letters, 
followed by several SSOC's, thus conferring actual knowledge 
of the claim requirements upon the claimant and following 
that with appropriate re-adjudication.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  In 
correspondence mailed in August 2006, the appellant was 
provided with the provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

According to the record, at the time of his death, the 
veteran was service-connected for bilateral hearing loss, 
assigned a 70 percent disability evaluation from September 
22, 2003, and an 80 percent evaluation from April 24, 2004, 
and for tinnitus, assigned a 10 percent disability evaluation 
from September 22, 2003.  He had also been awarded an 
individual unemployability rating, effective from September 
22, 2003.

The record contains two death certificates.  The first, 
registered in August 2004 (two days following the veteran's 
death) noted that the cause of death was metastatic hepatoma; 
a significant contributory condition was fractured ribs and 
lumbar spine.  His death was noted to be accidental.  The 
second death certificate, registered in June 2005 (almost one 
year following his death) stated that the cause of death was 
pulmonary embolism due to fractured ribs and lumbar spine, as 
a result of metastatic hepatoma.  Traumatic hearing loss was 
listed as a condition contributing to but not resulting in 
the underlying cause of death.  Both certificates were signed 
by the veteran's oncologist.

The veteran's service medical records do not reflect any 
complaints of, or treatment for, a liver disorder.  His May 
1944 entrance examination and his July 1946 separation 
examination were within normal limits.  

The record contains numerous VA and private treatment records 
developed between 2003 and his death in August 2004.  VA 
records developed between September 2003 and April 2004 
include audiology examinations that showed his hearing loss.  
A February 2004 report indicated that the veteran had ceased 
employment as a rancher because of his various medical 
disorders.  He had hearing loss, weight loss, fatigue and a 
poor appetite.  He was diagnosed with hepatoptosis and he 
underwent a hepatectomy for liver cancer.  In July 2004, the 
cancer was noted to have metastasized to various areas of the 
body.  He was also noted to have a severe compression 
fracture of the back and four ribs.  A July to August 14, 
2004 hospital report referred to his high fall risk, noting 
that he had fallen twice before at his home.  At his release 
from the hospital, he was prescribed Fentanyl, an opioid 
painkiller.

The appellant submitted a statement from the veteran's 
oncologist, dated in December 2004.  He stated that the 
veteran was being treated for metastatic hepatoma.  He had 
also suffered a fall which had resulted in a severe injury to 
the back from which he never completely recovered.  He stated 
that "[t]he fall was due to his nerve deafness preventing 
him from hearing the warning of his wife."

The appellant testified at a personal hearing at the RO in 
July 2005.  She stated that if the veteran had heard her tell 
him to wait for her to assist him he would not have fallen.  
She stated that he had been told that he would live another 5 
years, and that he had fallen and died because he had just 
gotten up from sleeping and had not yet put in his hearing 
aids.  Therefore, because he did not hear her, he had fallen 
and broken his back and ribs, which caused his death.  She 
did note that he had taken Ambien the night before, although 
she said she did not know if this had made him dizzy.  She 
also stated that he had stopped riding a horse some time 
before because he had lost his balance.  She reiterated her 
belief that he would not have fallen and died if he had heard 
her tell him to wait for her to help him.

A VA medical opinion was obtained in September 2005.  The 
reviewer noted that the claims folder was reviewed.  The 
statements on the death certificates that the veteran's 
hearing loss could have played a role in his death due to his 
failure to hear his wife's warning were noted.  The reviewer 
stated the veteran had died of a pulmonary embolus which 
could have been traumatic based upon an August 5, 2004 X-ray, 
which also showed three-level rib changes in the left 
posterior portion.  A June 23, 2004, X-ray had revealed 
posterior fractures of the right 6th and 7th ribs, ostensibly 
from a fall, and an August 4, 2004 CT scan had shown a 
pulmonary embolus, which could have been traumatic.  There 
were no medical reports documenting the August 19th fall, 
only the wife's statement concerning the veteran's failure to 
heed her warnings.  The veteran was noted to have been 
undergoing treatment for metastatic liver cancer at the time, 
and his already weakened stated was mentioned.  The examiner 
then stated that -

If the widow's statement is correct, it is as 
likely as not that the patient's loss of hearing, 
which is apparently quite profound, caused him to 
ignore a warning given by his spouse with a 
resultant fall and thoracic injury resulting in 
pulmonary embolus and death.  However, this cannot 
be stated for certain as there is no written 
medical professional report giving the exact nature 
of the accident itself.

Upon careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death has not been established.  Initially, it is noted that 
the cause of the veteran's death, which was noted to be a 
pulmonary embolus caused by fractures of the ribs and spine 
as a result of metastatic hepatoma, was not present during 
the veteran's period of service.  Thus, direct service 
connection for the cause of his death cannot be awarded.  The 
appellant has argued, however, that the veteran's service-
connected hearing loss was the precipitating factor in his 
death.  She has argued that the veteran failed to heed her 
warning on August 19, 2004, the day of his death, and that 
this failure caused him to fall, thus sustaining the injuries 
that lead to his death. 

While the record clearly shows that the veteran had fallen on 
August 19th, the record indicates that this was not the first 
such accident.  The July to August 14, 2004, hospital report 
clearly stated that the veteran was at risk for falls, and 
had already fallen twice at home.  The frequency of his falls 
raises the question as to whether the veteran would have 
heeded the appellant's admonition that morning to wait for 
her assistance even if he had heard her.  In addition, the 
objective records demonstrate that a severe spinal 
compression fracture and rib fractures existed prior to the 
August 19th fall, suggesting that they were not sustained on 
the 19th.  The veteran was also taking an opioid painkiller, 
provided in patch form, and had taken Ambien, a sleep 
medication, the night before. 

The appellant's argument essentially asks the Board to accept 
that, assuming that the veteran had heard her warning, he 
would not have fallen or that he would have waited for her 
help, thus averting the accident that precipitated his death.  
With all due respect to he sincerity of the appellant, these 
assumptions are so speculative in nature that they do not 
provide a basis upon which to award service connection.  
While the Board has duly noted the statement of the veteran's 
oncologist and the VA opinion, it is noted that neither of 
these provided a complete medical rationale for their 
conclusions.  Neither opinion appears to take into 
consideration the advanced state of the veteran's metastatic 
hepatoma and his already weakened state, the role that his 
medications played in his instability, or the fact that he 
had a well-known history of previous falls, none of which was 
related to his service-connected hearing loss.  There was no 
indication in the objective record that his hearing loss or 
tinnitus had caused or aggravated his diagnosed metastatic 
hepatoma.  

Finally, the Board notes that there are two death 
certificates of record which are markedly different.  In 
addition, the second certificate, which added hearing loss as 
a factor contributing to but not causing death, was issued 
almost one year after the date of the veteran's death, and 
after the rating action which initially denied the 
appellant's claim.  No medical explanation for this late 
change to the death certificate was proffered by the signing 
physician, who happened to be the veteran's oncologist (the 
same physician who had made the December 2004 statement in 
support of the appellant's claim). 

In any event, the fact remains that there is no objective 
medical evidence of record, supported by a complete 
rationale, which would support the appellant's claim that the 
veteran's death was caused by or was etiologically related to 
his service-connected hearing loss.  For service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312.  Such a causal connection 
has not been objectively demonstrated in this case.  
Therefore, service connection for the cause of the veteran's 
death cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


